Case: 20-30645     Document: 00515805159          Page: 1     Date Filed: 04/01/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 1, 2021
                                  No. 20-30645                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Bank of Louisiana, and Affiliated Parties; G. Harrison
   Scott; Johnny C. Crow; Sharry R. Scott,

                                                            Plaintiffs—Appellants,

                                       versus

   Federal Deposit Insurance Corporation,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                             USDC 2:20-CV-1697


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          The Bank of Louisiana again asks this court to hold a district court may
   review Federal Deposit Insurance Corporation (“FDIC”) orders arising
   from the FDIC’s enforcement proceedings against it. We have already held



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30645      Document: 00515805159          Page: 2    Date Filed: 04/01/2021


                                    No. 20-30645

   that the district court properly dismissed the Bank’s claims for lack of subject
   matter jurisdiction. Bank of Louisiana v. FDIC, 919 F.3d 916, 930 (5th Cir.
   2019). The Bank makes no attempt to grapple with our decision in Bank of
   Louisiana and it raises the very same arguments now as it did before us in that
   case. The Bank’s arguments are duplicative and meritless. We therefore
   AFFIRM the district court’s dismissal for lack of jurisdiction. All pending
   motions are DENIED.




                                          2